 

Der rene

Case 1:17-cv-09268-VEC-RWL Document 157 Filed 09/13/49” Page 1 of 2

 

 

 

 

i uMENT
“ELECTRON! -ihLy Fii:
UNITED STATES DISTRICT COURT OC #: a .
SOUTHERN DISTRICT OF NEW YORK '-\TE FILED: G_} 3 ~) 9 |
x Lnsinwsiee
DR. PAUL M. CONTI, : 17 CV 9268 (VEC) (RWL)
Plaintiff,
ORDER
- against -
JOHN DOE,
Defendant. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The Court will be holding a hearing concerning the claim of interested non-parties
(‘James Doe” and “Jane Doe”) that they have a confidential medical professional — patient
relationship supporting objections asserted during the deposition of James Doe. Both
James and Jane Doe as well as Defendant John Doe request that the courtroom be
closed for the hearing and that the parties and James and Jane Doe be afforded the
opportunity to request redaction or anonymization of the hearing record prior to unsealing.
(See Dkt. 154-55.) Plaintiff does not oppose this request but does oppose the request
that only anonymized names be used at the hearing.

The Honorable Valerie E. Caproni previously has granted permission for the
litigation to proceed on an anonymized basis with respect to reference to Defendant John
Doe in public filings. This Court finds that the concerns underlying Judge Caproni’s prior
orders on the subject apply with even greater force to the upcoming hearing, which
focuses on the purported privilege of non-parties in the context of a discovery dispute.

Accordingly:
Case 1:17-cv-09268-VEC-RWL Document 157 Filed 09/13/19 Page 2 of 2

The courtroom for the hearing currently scheduled for September 16, 2019 will be
closed, and James and Jane Doe as well as the parties shall be afforded the opportunity
to request redaction or anonymization of the hearing record prior to unsealing. In light of

the foregoing, the Court finds no need to anonymize the participants names during the

 

hearing.
SO ORDERED.
Y
“iv
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: September 13, 2019

New York, New York

Copies transmitted to all counsel of record by ECF
